Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00389-CR

                    EX PARTE Jefferson Rafael Fernandez MARTINEZ

                        From the County Court, Kinney County, Texas
                                 Trial Court No. 10379-CR
                         Honorable Roland Andrade, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED August 3, 2022.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice